Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant's amendment filed on 07/15/2021 has been entered. Claims 1-3 and 5-20 have been amended. Claims 1-20 are still pending in this application with claims 1, 5, 9, 15 and 20 being independent.  
Claim Objections
2.	Claims 5 and 20 are objected to because of the following informalities:  
	In claim 5, in the limitation where it says ‘wherein the second terminal being placed in the loading region of the first terminal is detected by determining that an image of the second terminal captured by a camera of the first terminal is larger than an area threshold’, needs to be corrected as ‘wherein the first terminal being placed in the loading region of the second terminal is detected by determining that an image of the first terminal captured by a camera of the second terminal is larger than an area threshold’ in order to be consistent with the earlier cited limitation of the claim  i.e. ‘the first terminal is placed in a loading region of the second terminal …’ (also please see device claim 15 which is equivalent to the above method claim 5). 
	In claim 20, in the first limitation, the terms ‘configured to fix the second terminal’ need to be corrected as the terms ‘configured to fix a second terminal’ as the term ‘second terminal’ is not recited before in the limitation of the claim and also in the 3rd limitation, the term ‘a second terminal’ needs to be corrected as the term ‘the second terminal’ as the term ‘second terminal’ is recited before in the limitation of the claim.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 5, 7-11, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (For. Pub. No: CN-105100880, dated Nov 25th, 2015) in . 
	Regarding Claim 1, GUO et al. teach a method for communication connection processing (see pages 1-2, Abstract and Figures 2 & 6), comprising: generating, by a first terminal  (see terminal 102 in Fig.2 for first terminal) in response to detecting a second terminal (see terminal 101 in Fig.2 for second terminal) is placed in a loading region of the first terminal, configured to fix the second terminal to the first terminal, a connection message (see page 7, 9th para wherein the first terminal 102 and the second terminal 101 of the distance being less than the first threshold value can be the second terminal 101 being placed on the first terminal 102, or other proximity mode, is mentioned and see Fig.6 & page 9, 5th para wherein when user needs to the mobile end 104 of the content transferred to the fixed terminal 103, or the fixed end 103 of the content transferred to the mobile terminal 104 when the mobile terminal 104 near the fixed end 103 such that the mobile end 104 of the distance from the fixing end 103 of the distance being less than the first threshold, so that the fixed end 103 a distance detecting module detecting the close of the mobile
end 104, specifically as shown in FIG. 3, is mentioned and also the first terminal 102 sharing the network information (that includes fixing the second terminal to the first terminal & connection message) with the second terminal 101, is mentioned), the connection message including: at least one connection identifier each corresponding to one of at least one device carried by the first terminal (see Fig.6, device 105/cloud server and page 9, 5th para wherein the first terminal 102 sharing the network information (that includes connection message) with the second terminal 101, is cloud server 105/device of the communication channel, is mentioned and also see page 9, 6th para, wherein the ID of the content of the cloud server/device, is mentioned). 
	GUO et al. is silent in teaching the above method for communication connection processing, comprising detecting the second terminal is placed in the loading region of the first terminal including determining that an image of the second terminal captured by a camera of the first terminal is larger than an area threshold.
	However, Brutin teach a method for communication connection processing (see Abstract) comprising detecting the second terminal is placed in the loading region of the first terminal including determining that an image of the second terminal captured by a camera of the first terminal is larger than an area threshold (see para [0040] wherein a first proximity-activated voice recording device 20a using a control system 218, a microphone 214, an audio speaker 216, or another suitable element to detect when a second proximity-activated voice recording 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned and also see para [0041] wherein first device 20a using the relative size of a user's face as captured in an image by the video camera 215 to detect when a second device 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of GUO et al. to include detecting the second terminal is placed in the loading region of the first terminal including determining that an image of the second terminal captured by a camera of the first terminal is larger than an area threshold, disclosed by Brutin in order to provide an 
	GUO et al. and Brutin together yet are silent in teaching the above method for communication connection processing comprising the connection message including a loading flag that is configured as being valid for instructing the second terminal to establish a communication connection and broadcasting the connection message. 
	However, TRZUPEK et al. teach a method for communication connection processing (see Abstract and Fig.1) comprising the connection message including a loading flag that is configured as being valid for instructing the second terminal to establish a communication connection (see Fig.5 and paragraph [0026] wherein transmission & generation of a context data message 510 from the first mobile communication device 105 to the trigger detector 530 of second mobile communication device 107, is mentioned and also the context data message 510 including the area definition 520, one or more connection parameters and one or more trigger conditions/loading_flag, is mentioned and see para [0029] wherein the context data message 510 also including one or more trigger conditions, is mentioned and a trigger condition/loading_flag being satisfied/valid (that includes connection message), a communication group being formed (that includes establishing a communication connection) in accordance with the connection parameters associated with the satisfied trigger condition/loading_flag and the communication group including the second mobile communication device 107 and other mobile communication devices that are defined by the connection parameters, is mentioned) and broadcasting the connection message 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of GUO et al. and Brutin to include both the connection message including a loading flag that is configured as being valid for instructing the second terminal to establish a communication connection and broadcasting the connection message, disclosed by TRZUPEK et al. in order to provide an effective mechanism for mobile communication device for efficiently creating a communication group among a plurality of mobile communication devices and also authenticating and registering the mobile communication devices with the wireless communication networking system. 
Regarding Claim 2, GUO et al., Brutin and TRZUPEK et al. all together teach the method of claim 1.
GUO et al. further teach the method of claim 1, wherein detecting the second terminal is placed in the loading region further includes at least one of: determining the second terminal is placed in the loading region in response to determining that a distance measured by a distance sensor of the first terminal is shorter than a distance threshold; determining the second terminal is placed in the loading region in response to determining that a pressure detected by a pressure sensor of the first terminal is larger than a pressure threshold; or determining the second terminal is placed in the loading region in response to determining that a temperature detected by a temperature sensor of the first terminal is higher than a temperature threshold (see th para wherein the first terminal 102 and the second terminal 101 of the distance being less than the first threshold value can be the second terminal 101 being placed on the first terminal 102, or other proximity mode/loading region, is mentioned). 
Regarding Claim 3, GUO et al.,  Brutin and TRZUPEK et al. all together teach the method of claim 1.
	GUO et al. and Brutin are silent in teaching the method of claim 1, further comprising: receiving a control message from the second terminal, the control message including a control instruction and a connection identifier associated with the control instruction and sending the control instruction to a device indicated by the connection identifier. 
	However, TRZUPEK et al. teach the method of claim 1, further comprising: receiving a control message from the second terminal, the control message including a control instruction and a connection identifier associated with the control instruction and sending the control instruction to a device indicated by the connection identifier (see Fig.7 and para [0035] wherein when the trigger condition occurs, the trigger detector 530 of the second mobile communication device 107/second_terminal generating and sending instructions to form a communication group including the first mobile communication device 105, is mentioned and the communication group being formed (which includes sending the control instruction to a device indicated by the connection identifier)  in accordance with the connection parameters/connection identifier, is mentioned) (and the same motivation is maintained as in claim 1). 
Regarding Claim 5, GUO et al. teach a method for communication connection processing (see pages 1-2, Abstract and Figures 2 & 6), comprising: 
determining one of one or more messages as a connection message indicating a first terminal is placed in a loading region of a second terminal configured to fix the first terminal to the second terminal (see terminal 101 in Fig.2 for first terminal & terminal 102 in Fig.2 for second terminal and see  page 7, 9th para wherein the second terminal 102 and the first terminal 101 of the distance being less than the first threshold value & can be the first terminal 101 being placed on the second terminal 102, or other proximity mode, is mentioned and see Fig.6 & page 9, 5th para wherein the second terminal 102 sharing the network information (that includes fixing the first terminal to the second terminal & determining connection message) with the first terminal 101, is mentioned),
establishing, by the first terminal, a communication connection with a device indicated by a connection identifier in the connection message (see page 35, Fig.6, device 105/cloud server and page 9, 5th para wherein the second terminal 102 sharing the network information (that includes connection message) with the first terminal 101, is mentioned and also the network information including cloud server 105/device of the communication channel that is established, is mentioned and also see page 9, 6th para, wherein the ID of the content of the cloud server/device, is mentioned). 
GUO et al. is silent in teaching the above method for communication connection processing comprising wherein the first terminal being placed in the loading region of the second terminal is detected by determining that an image of the first terminal captured by a camera of the second terminal is larger than an area threshold.
However, Brutin teach a method for communication connection processing (see Abstract) comprising wherein the first terminal being placed in the loading region of the second terminal is detected by determining that an image of the first terminal captured by a camera of the second terminal is larger than an area threshold (see para [0040] wherein a first proximity-activated voice recording device 20a using a control system 218, a microphone 214, an audio speaker 216, or another suitable element to detect when a second proximity-activated voice recording 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned and also see para [0041] wherein device 20a using the relative size of a user's face as captured in an image by the video camera 215 to detect when a device 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of GUO et al. to include comprising wherein the first terminal being placed in the loading region of the second terminal is detected by determining that an image of the first terminal captured by a camera of the second terminal is larger than an area threshold, disclosed by Brutin in order to provide an effective mechanism for automatically activating a sound recorder for the purposes of recording inter-personal vocal communications between at least two proximity-activated voice recording devices in the wireless networking system.

However, TRZUPEK et al. teach a method for communication connection processing (see Abstract and Figures 1 & 3) comprising monitoring, by the first terminal, one or more broadcasted messages generated and broadcasted by the second terminal, each of the one or more messages including a loading flag being invalid or valid (see Fig.5 and see para [0030] wherein the first/second mobile communication device 105 sending/broadcasting the context data message 510 to the trigger detector 530 of second/first mobile communication device 107, is mentioned, and see paragraph [0026] wherein transmission & generation of a context data message 510 from the first/second mobile communication device 105 to the trigger detector 530 of second/first mobile communication device 107, is mentioned and also the context data message 510 including the area definition 520, one or more connection parameters and one or more trigger conditions/loading_flag, is mentioned and also see para [0029]) and determining one of the one or more messages in which the loading flag has changed from invalid to valid as the connection message (see para [0029] wherein the context data message 510 also including one or more trigger conditions, is mentioned and a trigger condition/loading_flag being satisfied/valid (that includes connection message), a communication group being formed (that includes establishing a communication connection) in accordance with the connection parameters associated with the satisfied trigger condition/loading_flag and the communication group including the second mobile communication device 107 and other mobile communication devices that are defined by the connection parameters, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of GUO et al. and Brutin to include both monitoring, by the first terminal, one or more broadcasted messages generated and broadcasted by the second terminal, each of the one or more messages including a loading flag being invalid or valid and determining one of the one or more messages in which the loading flag has changed from invalid to valid as the connection message, disclosed by TRZUPEK et al. in order to provide an effective mechanism for mobile communication device for efficiently creating a communication group among a plurality of mobile communication devices and also authenticating and registering the mobile communication devices with the wireless communication networking system.
Regarding Claim 7, GUO et al., Brutin and TRZUPEK et al. all together teach the method of claim 5.
GUO et al. further teach the method of claim 5, further comprising: after establishing, by the first terminal, the communication connection with the device indicated by the connection identifier, recording, by the first terminal, the connection identifier (see page 9, para 6th/last para, wherein the terminal 101 obtaining/recording the ID of the content of the cloud server, is mentioned). 
Regarding Claim 8, GUO et al., Brutin and TRZUPEK et al. all together teach the method of claim 5.
GUO et al. further teach the method of claim 5, wherein establishing, by the first terminal, the communication connection with the device indicated by the connection identifier includes: establishing, by the first terminal, a communication connection with a device indicated by a connection identifier that was previously recorded (see page 35, Fig.6, device 105/cloud server and page 9, 5th para wherein the terminal 102 sharing the network information (that includes connection message) with the terminal 101, is mentioned and also the network information including cloud server 105/device of the communication channel that is established, is mentioned and also see page 10, 2nd para wherein the ID of the content of the cloud server being interactive for the terminal 101 (which includes device indicated by a connection identifier that was previously recorded) to send the contents of interaction, is mentioned).  
Regarding Claim 9, GUO et al. teach a first terminal for communication connection processing (see pages 1-2, Abstract and Figure 2, terminal 102/first_terminal & Fig. 6), comprising: a loading detection circuit configured to determine whether a second terminal is placed in a loading region (see terminal 101 in Fig.2 for second terminal and see page 7, 9th para wherein the first terminal 102 and the second terminal 101 of the distance being less than the first threshold value can be the second terminal 101 being placed on the first terminal 102, or other proximity mode, is mentioned and see Fig.6 & page 9, 5th para),
a generating circuit configured to, in response to detecting the second terminal (see Fig.2, terminal 101/second_terminal) is placed in the loading region of the first (see page 7, 9th para wherein the first terminal 102 and the second terminal 101 of the distance being less than the first threshold value can be the second terminal 101 being placed on the first terminal 102, or other proximity mode, is mentioned and see Fig.6 & page 9, 5th para wherein when user needs to the mobile end 104 of the content transferred to the fixed terminal 103, or the fixed end 103 of the content transferred to the mobile terminal 104 when the mobile terminal 104 near the fixed end 103 such that the mobile end 104 of the distance from the fixing end 103 of the distance being less than the first threshold, so that the fixed end 103 a distance detecting module detecting the close of the mobile end 104, specifically as shown in FIG. 3, is mentioned and also the first terminal 102 sharing the network information (that includes fixing the second terminal to the first terminal & connection message) with the second terminal 101, is mentioned) including: at least one connection identifier each corresponding to one of at least one device carried by the first terminal (see Fig.6, device 105/cloud server and page 9, 5th para wherein the first terminal 102 sharing the network information (that includes connection message) with the second terminal 101, is mentioned and also the network information including cloud server 105/device of the communication channel, is mentioned and also see page 9, 6th para, wherein the ID of the content of the cloud server/device, is mentioned).
GUO et al. is silent in teaching the above first terminal comprising the loading detection circuit including a camera in the loading region, the loading detection circuit determining that the second terminal is placed in the loading region in response to 
However, Brutin teach a first terminal (see Abstract) comprising the loading detection circuit including a camera in the loading region, the loading detection circuit determining that the second terminal is placed in the loading region in response to detecting that an image of the second terminal captured by the camera is larger than an area threshold (see para [0040] wherein a first proximity-activated voice recording device 20a using a control system 218, a microphone 214, an audio speaker 216, or another suitable element to detect when a second proximity-activated voice recording 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned and also see para [0041] wherein first device 20a using the relative size of a user's face as captured in an image by the video camera 215 to detect when a second device 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above first terminal of GUO et al. to have the loading detection circuit including a camera in the loading region, the loading detection circuit determining that the second terminal is placed in the loading region in response to detecting that an image of the second terminal captured by the camera is larger than an area threshold, disclosed by Brutin in order to provide an effective mechanism for automatically activating a sound recorder for the purposes of recording inter-personal vocal communications between at least two proximity-activated voice recording devices in the wireless networking system.
GUO et al. and Brutin together yet are silent in teaching the above terminal for communication connection processing comprising the connection message including a loading flag that is configured as being valid for instructing the second terminal to establish a communication connection and a broadcasting circuit configured to broadcast the connection message. 
	However, TRZUPEK et al. teach a terminal for communication connection processing (see Abstract and Figures 1 & 5, first mobile communication device/terminal)  comprising the connection message including a loading flag that is configured as being valid for instructing the second terminal to establish a communication connection (see Fig.5 and paragraph [0026] wherein transmission & generation of a context data message 510 from the first mobile communication device 105 to the trigger detector 530 of second mobile communication device 107/second_terminal, is mentioned and also the context data message 510 including the area definition 520, one or more connection parameters and one or more trigger conditions/loading_flag, is mentioned and see para [0029] wherein the context data message 510 also including one or more trigger conditions, is mentioned and a trigger condition/loading_flag being satisfied/valid (that includes connection message), a communication group being formed (that includes establishing a communication connection) in accordance with the connection parameters associated with the satisfied trigger condition/loading_flag and the communication group including the second mobile communication device 107 and other mobile communication devices that are defined by the connection parameters, is mentioned) and a broadcasting circuit configured to broadcast the connection message (see para [0030] wherein the first mobile communication device 105 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the first terminal GUO et al. and Brutin to include both the connection message including a loading flag that is configured as being valid for instructing the second terminal to establish a communication connection and a broadcasting circuit configured to broadcast the connection message, disclosed by TRZUPEK et al. in order to provide an effective mechanism for mobile communication device for efficiently creating a communication group among a plurality of mobile communication devices and also authenticating and registering the mobile communication devices with the wireless communication networking system.
Regarding Claim 10, GUO et al., Brutin and TRZUPEK et al. all together teach the first terminal of claim 9.
GUO et al. further teach the first terminal of claim 9, wherein the loading detection circuit further includes at least one of: a distance sensor in the loading region, the loading detection circuit determining that the second terminal is placed in the loading region if a distance measured by the distance sensor is shorter than a distance threshold; a pressure sensor in the loading region, the loading detection circuit determining that the second r terminal is placed in the loading region if a pressure detected by the pressure sensor is larger than a pressure threshold; or a temperature sensor in the loading region, the loading detection circuit determining that the second terminal is placed in the loading region if a temperature detected by the th para wherein the first terminal 102 and the second terminal 101 of the distance being less than the first threshold value can be the second terminal 101 being placed on the first terminal 102, or other proximity mode/loading region, is mentioned). 
Regarding Claim 11, GUO et al., Brutin and TRZUPEK et al. all together teach the first terminal of claim 9.
GUO et al. is silent in teaching the first  terminal of claim 9, further comprising: a receiving circuit configured to receive a control message from the second terminal, the control message including a control instruction and a connection identifier associated with the control instructions and a sending circuit configured to send the control instruction to a device indicated by the connection identifier. 
However, TRZUPEK et al. teach the terminal of claim 9, further comprising: a receiving circuit configured to receive a control message from the second terminal, the control message including a control instruction and a connection identifier associated with the control instructions and a sending circuit configured to send the control instruction to a device indicated by the connection identifier see Fig.7 and para [0035] wherein when the trigger condition occurs, the trigger detector 530 of the second mobile communication device 107/second_terminal generating and sending instructions to form a communication group including the first mobile communication device 105, is mentioned and the communication group being formed (which includes sending the control instruction to a device indicated by the connection identifier)  in accordance with the connection parameters/connection identifier, is mentioned) (and the same motivation is maintained as in claim 9).
Regarding Claim 13, GUO et al., Brutin and TRZUPEK et al. all together teach the first terminal of claim 9.
GUO et al. is silent in teaching the first terminal of claim 9, wherein the at least one device carried by the terminal includes at least one of: a camera, a lighting device, an infrared detector, a wind speed detector, an accelerometer, or a positioning device. 
However, TRZUPEK et al. teach the terminal of claim 9, wherein the at least one device carried by the terminal includes at least one of: a camera, a lighting device, an infrared detector, a wind speed detector, an accelerometer, or a positioning device (see para [0028] wherein each of the other mobile communication devices of the first mobile communication device 105/terminal including a unique device identification/global positioning system (GPS), is mentioned) (and the same motivation is maintained as in claim 9).
Regarding Claim 15, GUO et al. teach a first terminal for communication connection processing (see Abstract and Fig.2, terminal 101/first_terminal), comprising: 
a determining circuit configured to determine one of one or more messages as 
connection message indicating the first terminal is placed in a loading region of a second terminal configured to fix the first terminal to the second terminal (see terminal 101 in Fig.2 for first terminal & terminal 102 in Fig.2 for second terminal and see  page 7, 9th para wherein the second terminal 102 and the first terminal 101 of the distance being less than the first threshold value & can be the first terminal 101 being placed on the second terminal 102, or other proximity mode, is mentioned and see Fig.6 & page 9, 5th para wherein the second terminal 102 sharing the network information (that 
 a processing circuit configured to establish a communication connection with a device indicated by a connection identifier in a connection message (see page 35, Fig.6, device 105/cloud server and page 9, 5th para wherein the first terminal 102 sharing the network information (that includes connection message) with the second terminal 101, is mentioned and also the network information including cloud server 105/device of the communication channel that is established, is mentioned and also see page 9, 6th para, wherein the ID of the content of the cloud server/device, is mentioned). 
GUO et al. is silent in teaching the above first terminal comprising wherein the first terminal being placed in the loading region of the second terminal is detected by determining that an image of the first terminal captured by a camera of the second terminal is larger than an area threshold.
However, Brutin teach a first terminal (see Abstract) comprising wherein the first terminal being placed in the loading region of the second terminal is detected by determining that an image of the first terminal captured by a camera of the second terminal is larger than an area threshold (see para [0040] wherein a first proximity-activated voice recording device 20a using a control system 218, a microphone 214, an audio speaker 216, or another suitable element to detect when a second proximity-activated voice recording 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned and also see para [0041] wherein device 20a using the relative size of a user's face as captured in an image by the video camera 215 to detect when a device 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above first terminal of GUO et al. to have  the first terminal being placed in the loading region of the second terminal is detected by determining that an image of the first terminal captured by a camera of the second terminal is larger than an area threshold, disclosed by Brutin in order to provide an effective mechanism for automatically activating a sound recorder for the purposes of recording inter-personal vocal communications between at least two proximity-activated voice recording devices in the wireless networking system.
GUO et al. and Brutin together yet are silent in teaching the above first terminal
for communication connection processing comprising a monitoring circuit configured to monitor one or more broadcasted messages generated and broadcasted by the second terminal, each of the one or more messages including a loading flag being invalid or valid and a determining circuit configured to determine one of the one or more messages in which the loading flag has changed from invalid to valid as the connection message.
However, TRZUPEK et al. teach a terminal for communication connection processing (see Abstract and Fig.1, second mobile communication device/terminal & Fig.3/terminal) comprising a monitoring circuit configured to monitor one or more broadcasted messages generated and broadcasted by the second terminal, each of the one or more messages including a loading flag being invalid or valid (see Fig.5 and see para [0030] wherein the first mobile communication device 105 sending/broadcasting trigger conditions/loading_flag, is mentioned and also see para [0029]) and a determining circuit configured to determine one of the one or more messages in which the loading flag has changed from invalid to valid as the connection message (see para [0029] wherein the context data message 510 also including one or more trigger conditions, is mentioned and a trigger condition/loading_flag being satisfied/valid (that includes connection message), a communication group being formed (that includes establishing a communication connection) in accordance with the connection parameters associated with the satisfied trigger condition/loading_flag and the communication group including the second mobile communication device 107 and other mobile communication devices that are defined by the connection parameters, is mentioned and also see para [0025]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the terminal of GUO et al. to include both a monitoring circuit configured to monitor one or more broadcasted messages generated and broadcasted by the second terminal, each of the one or more messages including a loading flag being invalid or valid and a determining circuit configured to determine one of the one or more messages in which the loading flag has changed from invalid to valid as the connection message, disclosed by TRZUPEK et al. 
Regarding Claim 17, GUO et al., Brutin and TRZUPEK et al. all together teach the first terminal of claim 15.
GUO et al. further teach the first terminal of claim 15, wherein the processing circuit is further configured to, after establishing the communication connection with the device indicated by the connection identifier: record the connection identifier (see page 9, para 6th/last para, wherein the second terminal 101 obtaining/recording the ID of the content of the cloud server, is mentioned). 
Regarding Claim 18, GUO et al., Brutin and TRZUPEK et al. all together teach the first terminal of claim 15.
GUO et al. further teach the first terminal of claim 15, wherein the processing circuit is further configured to: establish a communication connection with a device indicated by a connection identifier that was previously recorded (see page 35, Fig.6, device 105/cloud server and page 9, 5th para wherein the first terminal 102 sharing the network information (that includes connection message) with the second terminal 101, is mentioned and also the network information including cloud server 105/device of the communication channel that is established, is mentioned and also see page 10, 2nd para wherein the ID of the content of the cloud server being interactive for the second terminal 101 (which includes device indicated by a connection identifier that was previously recorded) to send the contents of interaction, is mentioned). 
Regarding Claim 19, GUO et al.,  Brutin and TRZUPEK et al. all together teach the first terminal of claim 15.
GUO et al. is silent in teaching the first terminal of claim 15, wherein the monitoring circuit is configured to monitor the broadcasted messages based on WiFi or Bluetooth connection. 
However, TRZUPEK et al. teach the first terminal of claim 15, wherein the monitoring circuit is configured to monitor the broadcasted messages based on WiFi or Bluetooth connection (see paragraphs [0021] and [0030]) (and the same motivation is maintained as in claim 15). 
Regarding Claim 20, GUO et al. teach a system for communication connection processing (see Abstract and Figures 2 & 6), comprising a first terminal (see Fig.2, terminal 102/first_terminal) including a loading region configured to fix a second terminal to the first terminal; (see terminal 101 in Fig.2 for second terminal & see page 7, 9th para wherein besides the first terminal 102 and the second terminal 101 of the distance being less than the first threshold value can be the second terminal 101 being placed on the first terminal 102, or other proximity mode/loading region, is mentioned and see Fig.6 & page 9, 5th para); at least one device carried by the first terminal (see Fig.6, device 105/cloud server and see page 9, 5th para wherein the first terminal 102 sharing the network information (that includes connection message) with the second terminal 101, is mentioned and also the network information including cloud server 105/device of the communication channel, is mentioned); and the second terminal (see Fig.2, terminal 101/second_terminal) to be placed in the loading region (see page 7, 9th para wherein the first terminal 102 and the second terminal 101 of the distance being less than the first threshold value can be the second terminal 101 being placed on the first terminal 102, or other proximity mode/loading region, is mentioned), 
wherein: the first terminal is configured to: generate, in response to detecting the second terminal is placed in the loading region, a connection message (see Fig.6 & page 9, 5th para wherein when user needs to the mobile end 104 of the content transferred to the fixed terminal 103, or the fixed end 103 of the content transferred to the mobile terminal 104 when the mobile terminal 104 near the fixed end 103 such that the mobile end 104 of the distance from the fixing end 103 of the distance being less than the first threshold, so that the fixed end 103 a distance detecting module detecting the close of the mobile end 104, specifically as shown in FIG. 3, is mentioned and also the first terminal 102 sharing the network information (that includes connection message) with the second terminal 101, is mentioned) including: 
at least one connection identifier each corresponding to one of the at least one device (see Fig.6, device 105/cloud server and page 9, 5th para wherein the first terminal 102 sharing the network information (that includes connection message) with the second terminal 101, is mentioned and also the network information including cloud server 105/device of the communication channel, is mentioned and also see page 9, 6th para, wherein the ID of the content of the cloud server/device, is mentioned), and 
the second terminal is configured to: establish a communication connection with the one of the at least one device (see page 35, Fig.6, device 105/cloud server for at least one device and see page 9, 5th para wherein the first terminal 102 sharing the network information (that includes connection message) with the second terminal 101, is mentioned and also the network information including cloud server 105/device of the  terminal 101/second_terminal being connected with the cloud server 105/at least one device of the communication channel, is mentioned).
GUO et al. is silent in teaching the above system comprising wherein the second terminal being placed in the loading region of the first terminal is detected by determining that an image of the second terminal captured by a camera of the first terminal is larger than an area threshold.
However, Brutin teach a system (see Abstract) comprising wherein the second terminal being placed in the loading region of the first terminal is detected by determining that an image of the second terminal captured by a camera of the first terminal is larger than an area threshold (see para [0040] wherein a first proximity-activated voice recording device 20a using a control system 218, a microphone 214, an audio speaker 216, or another suitable element to detect when a second proximity-activated voice recording 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned and also see para [0041] wherein first device 20a using the relative size of a user's face as captured in an image by the video camera 215 to detect when a second device 20b is within a proximity defined by a vocal communications distance d.sub.1, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above system of GUO et al. to have the second terminal being placed in the loading region of the first terminal is detected by determining that an image of the second terminal captured by a camera of the first terminal is larger than an area threshold, disclosed by Brutin in order to provide 
GUO et al. and  Brutin together yet are silent in teaching the above system comprising the first terminal wherein the connection message including a loading flag that is configured as being valid for instructing the second terminal to establish a communication connection, broadcasting the connection message and wherein the second terminal is configured to monitor one or more broadcasted messages generated and broadcasted by the first terminal, each of the one or more messages including a loading flag being invalid or valid and determine one of the one or more messages in which the loading flag has changed from invalid to valid as the connection message indicating the second terminal is placed in the loading region of the first terminal.
However, TRZUPEK et al. teach a system (see Abstract and Fig.1) comprising the first terminal wherein the connection message including a loading flag that is configured as being valid for instructing the second terminal to establish a communication connection (see Fig.5 and paragraph [0026] wherein transmission & generation of a context data message 510 from the first mobile communication device 105/first_terminal to the trigger detector 530 of second mobile communication device 107/second_terminal, is mentioned and also the context data message 510 including the area definition 520, one or more connection parameters and one or more trigger conditions/loading_flag, is mentioned and see para [0029] wherein the context data message 510 also including one or more trigger conditions, is mentioned and a trigger condition/loading_flag being satisfied/valid (that includes connection message), a communication group being formed (that includes establishing a communication connection) in accordance with the connection parameters associated with the satisfied trigger condition/loading_flag and the communication group including the second mobile communication device 107 and other mobile communication devices that are defined by the connection parameters, is mentioned), broadcasting the connection message (see para [0030] wherein the first mobile communication device 105 sending/broadcasting the context data message 510 to the trigger detector 530 of second mobile communication device 107, is mentioned), and 
wherein the second terminal is configured to monitor one or more broadcasted messages generated and broadcasted by the first terminal, each of the one or more messages including a loading flag being invalid or valid (see Fig.5 and see para [0030] wherein the first mobile communication device 105 sending/broadcasting the context data message 510 to the trigger detector 530 of second mobile communication device 107/second_terminal, is mentioned, and see paragraph [0026] wherein transmission & generation of a context data message 510 from the first mobile communication device 105 to the trigger detector 530 of second mobile communication device 107, is mentioned and also the context data message 510 including the area definition 520, one or more connection parameters and one or more trigger conditions/loading_flag, is mentioned and also see para [0029]) and determine one of the one or more messages in which the loading flag has changed from invalid to valid as the connection message indicating the second terminal is placed in the loading region of the first terminal (see para [0029] wherein the context data message 510 also including one or more trigger conditions, is mentioned and a trigger condition/loading_flag being satisfied/valid (that includes connection message), a communication group being formed (that includes establishing a communication connection) in accordance with the connection parameters associated with the satisfied trigger condition/loading_flag and the communication group including the second mobile communication device 107 and other mobile communication devices that are defined by the connection parameters, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of GUO et al. and  Brutin to include the first terminal wherein the connection message including a loading flag that is configured as being valid for instructing the second terminal to establish a communication connection, also to include broadcasting the connection message and to have the second terminal being configured to monitor one or more broadcasted messages generated and broadcasted by the first terminal, each of the one or more messages including a loading flag being invalid or valid and determine one of the one or more messages in which the loading flag has changed from invalid to valid as the connection message indicating the second terminal is placed in the loading region of the first terminal, disclosed by TRZUPEK et al. in order to provide an effective mechanism for mobile communication device for efficiently creating a communication group among a plurality of mobile communication devices and also authenticating and registering the mobile communication devices with the wireless communication networking system.
7.	Claims 4, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (For. Pub. No: CN-105100880, dated Nov 25th, 2015) in view of Brutin .
	Regarding claims 4 and 12, GUO et al., Brutin and TRZUPEK et al. all together teach the method/first terminal of claims 1 and 9 respectively.
	GUO et al., Brutin and TRZUPEK et al. all together yet are silent in teaching the method/first terminal of claims 1 and 9, wherein the connection message further includes: at least one switch state indicating whether the at least one device carried by the first terminal is on or off. 
	However, KWON et al. teach a method/terminal (see Abstract and Fig.5) wherein the connection message further includes: at least one switch state indicating whether the at least one device carried by the first terminal is on or off (see Fig.5 and para [0109] wherein the controller 521 transmitting detailed information about the charger 410 to the electronic device 101 via the wireless charging unit 523, is mentioned and the detailed information including at least one of the identifier, status, or security of the charger, is mentioned and also the controller 521 identifying the electronic device 101, transmitting information so that the charger 410 being recognized by the electronic device 101, switching it into a communicable/ON state, and being configured accordingly or used in association with wireless charging or proximity communication, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/terminal of GUO et al., Brutin and TRZUPEK et al.  to have the connection message further including at least one switch state indicating whether the at least one device carried by the first 
	Regarding claims 6 and 16, GUO et al.,  Brutin and TRZUPEK et al. all together teach the method/first terminal of claims 5 and 15 respectively.
	GUO et al. and TRZUPEK et al. together yet are silent in teaching the method/first terminal of claims 5 and 15, wherein establishing, by the first terminal, the communication connection with the device indicated by the connection identifier includes/wherein the processing circuit is further configured to: establishing/establish, by the first terminal, a communication connection with one device corresponding to a connection identifier associated with a switch state indicating that the one device is on. 
However, KWON et al. teach a method/terminal (see Abstract and Fig.5) wherein establishing, by the terminal, the communication connection with the device indicated by the connection identifier includes/wherein the processing circuit is further configured to establishing/establish, by the terminal, a communication connection with one device corresponding to a connection identifier associated with a switch state indicating that the one device is on (see Fig.5 and para [0109] wherein the controller 521 transmitting detailed information about the charger 410 to the electronic device 101 via the wireless charging unit 523, is mentioned and the detailed information including at least one of the identifier, status, or security of the charger, is mentioned and also the controller 521 identifying the electronic device 101, transmitting information so that the charger 410 being recognized by the electronic device 101, switching it into a communicable/ON state, and being configured accordingly or used in association with wireless charging or proximity communication, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/first terminal of GUO et al. and TRZUPEK et al.  to have establishing, by the first terminal, the communication connection with the device indicated by the connection identifier including/the processing circuit being further configured to: establishing a communication connection with one device corresponding to a connection identifier associated with a switch state indicating that the one device is on, disclosed by  KWON et al. in order to provide an effective mechanism for efficiently controlling a connection between an electronic device and a charging device and thereby providing efficient charging of electronic devices in wireless communication system.
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (For. Pub. No: CN-105100880, dated Nov 25th, 2015) in view of Brutin (US Pub. No: 2014/0369478 A1), further in view of TRZUPEK et al. (US Pub. No: 2018/0359613 A1) and further in view of Naqvi (US Pub. No: 2016/0012453 A1).
	Regarding claim 14, GUO et al., Brutin and TRZUPEK et al. all together teach the first terminal of claim 9.
	GUO et al., Brutin and TRZUPEK et al. all together yet are silent in teaching the first terminal of claim 9, wherein the first terminal is a portable gimbal platform. 
	However, Naqvi teach a first terminal (see Abstract) wherein the first terminal is a portable gimbal platform (see para [0004] wherein broadcasting/transmitting device being Gimbal device, is mentioned).
.
Response to Arguments
9.	Applicant’s arguments with respect to amended independent claims 1, 5, 9, 15 and 20 have been considered but are moot under the new ground(s) of rejection made in view of Brutin (US Pub. No: 2014/0369478 A1) as presented in the current office action.
10.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477 
9/18/2021                                                                                                                                                                                            

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477